United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS             June 9, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                              04-30083
                          Summary Calendar




                          GLENN SIMONEAUX,

                                               Plaintiff-Appellant,
                               VERSUS

 CONTINENTAL CASUALTY COMPANY; CNA GROUP LIFE ASSURANCE COMPANY,

                                              Defendants-Appellees.


            Appeal from the United States District Court
                For the Eastern District of Louisiana
                            (03-CV-400-F)



Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

       This ERISA case presents the question of Petitioner-Appellant

Glenn Simoneaux’s entitlement to long-term disability benefits with

Defendant Continental Casualty Insurance Company, Administrator of

a Group Disability Plan for Simoneaux’s employer, CF Industries,

Inc.    Simoneaux was employed by CF Industries until he became

disabled with heart disease on February 25, 2002.   After receiving

short-term disability benefits, Petitioner applied for long-term


  1
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
disability     benefits    with     Continental      Casualty,      who   as   Plan

Administrator denied long-term benefits.                   After exhaustion of

administrative remedies, Simoneaux petitioned the district court

for review.      The parties jointly submitted the administrative

record on cross-motions for summary judgment, stipulating that the

issues were whether or not the Plan Administrator abused its

discretion and/or whether or not its decision to deny long-term

benefits     under   the   Plan   was   arbitrary        and   capricious.2    The

district     court   would    not    disturb       the    Plan    Administrator’s

determination, and we affirm.

      The district court can hold a decision to be arbitrary only if

it is “‘made without a rational connection between the known facts

and the decision or between the found facts and the evidence.’”3

A court upholds the findings of the Plan Administrator if they are

supported by “substantial evidence.”4          We review the cross motions

for summary judgment de novo, applying the same standard as the

district court.5

      This    case    turns   on     the    Plan    Administrator’s       factual



  2
Rawle 642.
  3
     Meditrust Finan. Servs. Corp. v. Sterling Chems., Inc., 168
F.3d 211, 215 (5th Cir. 1999) (quoting Bellaire General Hosp. v.
Blue Cross Blue Shield of Michigan, 97 F.3d 822, 828 (5th Cir.
1996).
  4
      Meditrust, 168 F.3d at 215.
  5
     Id. at 214; Sweatman v. Commercial Union Ins. Co., 39 F.3d
594, 601 (5th Cir. 1994).

                                        2
determination that Simoneaux did not suffer from a functional

impairment that would preclude him from performing the duties of

his employment.     One of the eligibility requirements for benefits

is a physical impairment such that the participant is continuously

unable to perform the material and substantial duties of his

regular occupation.6     The long-term aspect is that the impairment

must continue during the elimination period – 180 days – and for

twenty-four months thereafter.7

       Simoneaux contends that Continental improperly disregarded the

opinions of his treating physician and an independent medical

examiner that Simoneaux was permanently disabled from any work.

Defendant contends that the evaluating physician’s report did not

include sufficient findings to support a disability within or

beyond    the    elimination   period.          According   to   Defendant,    a

generalized statement that plaintiff is “permanently disabled for

any exertive or stressful work” that is unsupported by the medical

tests, records, or findings is insufficient.             We agree.

       Continental reviewed Simoneaux’s medical record and determined

that Simoneaux was diagnosed with ischemic heart disease, that the

only   medical    procedure    done   was   a    heart   catheter    and   stent

replacement, reported in March 2002 to have been successful; that

the duration of any physical impairment for the procedure would not


  6
Rawle 188-89.
  7
       Id.

                                      3
exceed seven to ten days in accordance with ADC Guidelines; and

that Simoneaux had no follow-up medical procedures.8

       Continental collected information from the employer about the

physical demands of Simoneaux’s job.                Investigation revealed that

Simoneaux was a chemical operator who would make equipment rounds

and would periodically climb ladders and check machinery.                   He was

also    required   to    turn    large     valves    and   could   use   help   from

coworkers to turn or adjust valves.9            Continental also interviewed

Simoneaux, who revealed that he was capable of taking care of

himself, that he drove, that he exercised, and that he helped with

work around the house and took care of and played with the pets.10

       To   perform     its   review     and   evaluation,     Continental      used

Disability Specialist Gwen Hayslip and Registered Nurse Johanna

Cobb.       Continental concluded that Simoneaux had no functional

impairment that would have prevented him from performing the

material and substantial duties of his job beyond the six-month

elimination period.           Continental’s Appeals Committee upheld the

conclusion,     finding       that   the   heart     catheterization     procedure

resulted in blockage going from 80-90% to zero.11

        As Plan Administrator Continental had discretion to determine



  8
Rawle 63.
  9
Rawle 67-69.
  10
Rawle 151-152.
  11
Rawle 70.

                                           4
benefit     eligibility.       The    record      demonstrates          a    “rational

connection”12      between     the    facts       developed       and       the   Plan

Administrator’s     decision    to    deny    benefits.       It    obtained       and

evaluated    information     presented       by    the    employer,         healthcare

professionals,      and   Simoneaux    himself,      as    well    as       additional

submissions during the appeals process.              Continental was neither

irrational nor arbitrary in failing to give overriding weight to

the treating physician’s statement that Simoneaux was totally

disabled,    a   generalized    statement      not   supported      by      objective

medical findings.13       Accordingly, the decision is properly upheld.

       AFFIRMED.




  12
       See Medi-trust, 168 F.3d at 215.
  13
     See Gooden v. Provident Life & Accid. Ins. Co., 250 F.3d 329,
333-34 (5th Cir. 2001) (letter from treating physician stating that
patient was disabled, unaccompanied by medical evidence, did not
undermine Plan Administrator’s decision finding no disability);
Sweatman, 39 F.3d at 601-02 (finding no abuse of discretion where
Plan Administrator utilized professionals to review and evaluate
all the medical records, despite plaintiff’s contention that Plan
Administrator “attached insufficient weight to her doctor’s
opinions and too much weight to the results of its own [deficient]
investigation”).

                                       5